—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Schmidt, J.), dated April 11, 2001, which granted the respective motions of the defendants St. John’s Queens Hospital, Long Island Blood Service, a Division of New York Blood Center, Felix Shin, and Rafael Abreu, for summary judgment dismissing the complaint insofar as asserted against them, and the defendant Richard Istrico cross-appeals from so much of the same order as granted the motion of the defendant Long Island Blood Service, a Division of New York Blood Center, for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the cross appeal is dismissed, as the defendant Richard Istrico is not aggrieved by an order granting the motion of the defendant Long Island Blood Service, a Division of New York Blood Center, for summary judgment dismissing the complaint insofar as asserted against it; and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
The Supreme Court properly granted the respective motions *386of the defendants St. John’s Queens Hospital, Long Island Blood Service, a Division of New York Blood Center, Felix Shin, and Rafael Abreu (hereinafter the defendants) for summary judgment dismissing the complaint insofar as asserted against them. The defendants established their respective entitlement to judgment as a matter of law by demonstrating that the donated blood transfused into the plaintiff Anthony Bubaris was not infected with the hepatitis C virus (see Carlson v American Natl. Red Cross, 1999 WL 1293358 [WD NY, Dec. 30, 1999]). The plaintiffs failed to raise a triable issue of fact in response to this showing (see CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). Santucci, J.P., Altman, H. Miller and Cozier, JJ., concur.